 WILSON-SINCLAIR CO.341Wilson-Sinclair Co.andAmalgamatedMeat Cuttersand Butcher Workmen ofNorth America, AFL-CIO, Local P-3, Petitioner.Case 18-RC-8503June 21, 1971DECISION AND CERTIFICATION OFRESULTSBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election was conductedon Janu-ary 21, 1971, under the direction and supervision of theRegional Director for Region 18, among the employeesin the stipulatedunit.At the conclusion of the election,the parties were furnished with a tally of ballots whichshowed that of approximately 16 eligible voters, 16 castballots, of which 5 were for, and 11 against, the Peti-tioner.On January 28, 1971, the Petitioner sent the follow-ing telegramto theRegionalDirector:Pleasebe advised that the Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, Local P-3 hereby file a protest to therepresentation election held on January 21, 1971at the Wilson-Sinclair Company, Cedar Rapids,Iowa Case # 18-RC-8503 due to certain activi-ties on the part of the Employer. Specific informa-tion and affidavits will follow. Sincerely yoursA copy of the telegram was duly served on the Em-ployer. On February 2, 1971, the Petitioner furnishedto the Regional Directora statementof the groundsupon which its "protest" was based. On or about Feb-ruary 15, 1971, the Petitioner furnished a copy of thestatementof grounds to the Employer.The Regional Director conductedan investigationand, on March 3, 1971, issued and duly served upon theparties his Report and Recommendation on Objectionsinwhich he found the objections timely filed andrecommended that the objections be sustained, the elec-tion be set aside,and a newelection be directed. There-after, the Employer filed timely exceptions to the Re-gional Director's Report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with thiscaseto a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer isengaged incommerce within themeaningof the Act and it will effectuate the policies ofthe Act to assert jurisdiction herein.2. The Petitioneris a labor organization claiming torepresent certain employees of the Employer.191 NLRB No. 623.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.:All employees in Quality Control Department andLaboratory Department at the Employer's CedarRapids, Iowa, plant, including inspectors, special-ists and laboratory personnel; excluding all otheremployees,,chemists, assistant chemists, secretaryand supervisors as defined by the Act.5.The Employer contends that Petitioners telegramdid not comply with Section 102.69(a) of the Board'sRules and Regulations in that it did not contain asufficient "statement of the reasons" for the electionprotest.The Employer also claims that, when Peti-tioner filed its statement with the Regional Directormore than 5 days after the tally of ballots had beenfurnished to it, such filing was untimely.Section 102.69(a) of the rules provides, in part:"Within 5 days after the tally of ballots has been fur-nished, any party may file with the regional director... objections to the conduct of the election or conductaffecting the results of the election, which shall containa short statement of the reasons therefor. Such filingmust be timely... "Petitioner's telegram of January 28, 1971, was notsufficient to constitute proper objections in that it didnot contain any reason for the objections. The telegramwas no more than a notification to the Regional Direc-tor that the objections would follow.' The statement,subsequently supplied by Petitioner on February 2,1971, was not filed within the 5-day period after thetally of ballots had been furnished to the parties, andwas, therefore, untimely.' Accordingly, we find, con-trary to the Regional Director, that timely objectionsto the election have not been filed.'Progressive Brass Foundry Co., Inc.,114 NLRB 963,Mission ApplianceCorporation,104 NLRB 361;General Electric Company,103 NLRB 1082Conlon Brothers Manufacturing Company,88 NLRB 107, enfd 187 F.2d 389 (C.A.7),American Federation of Casino and Gaming Employees,166 NLRB 544, 549, cases in fn.1, ibidIn finding that Petitionerfiled timelyobjections,the Regional Directorrelied onCertain-Teed Products Corp,173 NLRB No. 38. We find that caseinapplicable. InCertain-Teedthe Board held that a union's specific objec-tions, properly filed within the 5-day period and served on the employer,satisfied the rules despite late service on the petitioning individual. More-over, petitioner inCertain-Teedhad not filed exceptions to the union'sfailure to serve itThe Employer in the subject case further contended in its exceptions thatPetitioner failed to comply with Section 102.69(a) of the Rules and Regula-tions in that it did not serve its statement of grounds immediately on theEmployer. Because the telegram initially filed failed for lack of specificityto qualify as valid objections and the later filed statement was untimely, wefind it unnecessary to decide whether the statement was also faulty for lackof serviceMember Kennedy would find Petitoner's statementdefective forlack of service as well as on account of its untimeliness. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDAs proper objections have not been timely filed andas the tally of ballots shows that Petitioner has notreceived a majority of the valid ballots cast,we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONhas not been cast for Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, Lo-cal P-3,and that said labor organization is not theexclusive representative of the employees in the unitfound appropriate within the meaning of Section 9(a)of the National Labor Relations Act, as amended.It is hereby certified that a majority of the valid votes